STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                               NO.         2021    KW    1526


VERSUS


WINSTON         J.    CRADDOCK                                                           JANUARY            31,    2022




In   Re:             Winston       J.      Craddock,         applying           for     supervisory                writs,

                     22nd    Judicial           District          Court,        Parish          of    St.     Tammany,
                     No.    326, 256.




BEFORE:              McDONALD,          LANIER,       AND   WOLFE,       JJ.


        WRIT         DENIED.            Ramos    v.    Louisiana,                     U. S. ,                140    S.   Ct.

1390,       206       L. Ed. 2d         583 (   2020)       does     not        apply       retroactively                 to

relator         whose       conviction          and    sentence          were     final         at     the    time       the
decision          was      rendered.            See   also       State     v.    Kelly,         2021- 00572 (            La.

9/ 27/ 21),          324    So. 3d       79 (   per    curiam).           Accordingly,                 the    district
court       did      not    err    by denying           the       application            for         postconviction

relief.




                                                            JMM
                                                            WIL
                                                            EW




COURTOFAPPEAL,                    FIRST     CIRCUIT




           DF.PuT1      CLERK     OF     COURT

                     FOR    THE   COURT